 


116 HRES 491 EH: Providing for consideration of the bill (H.R. 3494) to authorize appropriations for fiscal year 2020 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes; relating to the consideration of House Report 116-125 and an accompanying resolution; relating to the consideration of measures disapproving of sales, exports, or approvals pursuant to the Arms Export Control Act; and providing for consideration of the resolution (H. Res. 489) condemning President Trump’s racist comments directed at Members of Congress.
U.S. House of Representatives
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 491 
In the House of Representatives, U. S.,

July 16, 2019
 
RESOLUTION 
Providing for consideration of the bill (H.R. 3494) to authorize appropriations for fiscal year 2020 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes; relating to the consideration of House Report 116-125 and an accompanying resolution; relating to the consideration of measures disapproving of sales, exports, or approvals pursuant to the Arms Export Control Act; and providing for consideration of the resolution (H. Res. 489) condemning President Trump’s racist comments directed at Members of Congress. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3494) to authorize appropriations for fiscal year 2020 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and amendments specified in this section and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Permanent Select Committee on Intelligence. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Permanent Select Committee on Intelligence now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–22, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.If House Report 116–125 is called up by direction of the Committee on Oversight and Reform: (a) all points of order against the report are waived and the report shall be considered as read; and (b)(1) an accompanying resolution offered by direction of the Committee on Oversight and Reform shall be considered as read and shall not be subject to a point of order; and (2) the previous question shall be considered as ordered on such resolution to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Reform. 
3.(a) A joint resolution described in section 4 shall be privileged if called up by the chair of the Committee on Foreign Affairs or a designee on the day after the calendar day on which the Majority Leader or a designee announces an intention that the House consider the joint resolution. The joint resolution shall be considered as read. All points of order against the joint resolution and against its consideration are waived. The previous question shall be considered as ordered on the joint resolution to its passage without intervening motion except: (1) 20 minutes of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs or their respective designees; and (2) one motion to recommit (or commit, as the case may be). A motion to reconsider the vote on passage of the joint resolution shall not be in order. (b)On demand of the chair of the Committee on Foreign Affairs or a designee, debate pursuant to subsection (a)(1) shall be one hour equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs or their respective designees. 
4.A joint resolution referred to in section 3 is a Senate joint resolution, or a House joint resolution reported by the Committee on Foreign Affairs, prohibiting any of the following under section 36 of the Arms Export Control Act (22 U.S.C. 2776): (1)a proposed sale pursuant to subsection (b); 
(2)a proposed export pursuant to subsection (c); or  (3)an approval pursuant to subsection (d). 
5.Sections 36(b)(3), 36(c)(3)(B), and 36(d)(5)(B) of the Arms Export Control Act shall not apply in the House during the remainder of the One Hundred Sixteenth Congress.  6.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 489) condemning President Trump’s racist comments directed at Members of Congress. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. 
 
Karen L. Haas,Clerk.
